Citation Nr: 0905209	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued the Veteran's 
previously assigned 70 percent disability rating.

This claim was remanded in January 2006, pursuant to the 
Veteran's request for a Board hearing.  In August 2008, the 
Veteran presented sworn testimony during a personal hearing 
in Oakland, California, which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  A September 2008 letter from the 
Veteran's treating social worker noted that he was 
"permanently and totally disabled."  Such allegations are 
sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.




REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2005, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

Review of the Veteran's claims file reveals that both VA and 
private current treatment records are missing.  The RO/AMC 
must obtain any outstanding VA treatment records from July 
2004 to the present.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Also, letters from L.B., L.C.S.W., indicate that 
she has been treating the Veteran since 2001 for his PTSD.  
Although her letters summarizing such treatment are helpful, 
the actual treatment records must also be obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  The Veteran 
was last examined in June 2004.  Based on the medical 
evidence provided by the Veteran and his testimony during his 
August 2008 Travel Board hearing, the Board finds that his 
claim must be remanded for a new VA examination to determine 
the current state of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records dated 
July 2004 to the present.  If no 
additional records are available, this 
should be memorialized in the Veteran's 
claims file.



2.  Upon obtaining the appropriate 
waiver from the Veteran, all available 
records from L.B., L.C.S.W. must also 
be obtained.  If no additional records 
are available, this should be 
memorialized in the Veteran's claims 
file.  

3.  The RO/AMC should schedule the 
Veteran for a new VA PTSD examination 
to determine his current level of 
severity.  This examination should 
include a statement regarding the 
impact of the Veteran's PTSD on his 
employment and daily life.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased 
disability rating for PTSD should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

